DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,271,055 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, 11,271,055 B2 (claim 1) discloses a display apparatus comprising: a substrate comprising a display area and a sensor area, wherein the display area comprises a first pixel, and the sensor area comprises a second pixel and a transmission portion; a sensor configured to transmit a signal through the substrate via the transmission portion, wherein the second pixel comprises an organic light-emitting diode and a first semiconductor layer, wherein the organic light-emitting diode is electrically connected to the first semiconductor layer, and wherein a first blocking layer is disposed between the sensor and the first semiconductor layer in a direction substantially perpendicular to the substrate, wherein the first blocking layer fully covers the whole area of the first semiconductor layer in a top view of the substrate, wherein when viewed in the direction horizontal to the substrate, the first blocking layer overlaps at least a portion of the organic light emitting diode connected to the first semiconductor layer.
	In regards to claim 1, 11,271,055 B2 (claim 1) discloses wherein the first blocking layer is arranged between the sensor disposed below the substrate and the first semiconductor layer disposed above the substrate in a direction substantially perpendicular to the substrate.
	In regards to claim 3, 11,271,055 B2 (claim 2) discloses wherein the first blocking layer has a same pattern as a pattern of the first semiconductor layer.
	In regards to claim 4, 11,271,055 B2 (claim 3) discloses wherein a width of the pattern of the first blocking layer is greater than a width of the pattern of the first semiconductor layer.
	In regards to claim 5, 11,271,055 B2 (claim 4) discloses wherein the first blocking layer has a different pattern from a pattern of the first semiconductor layer.
	In regards to claim 6, 11,271,055 B2 (claim 5) discloses wherein a thickness of the first blocking layer is about 800 Å or greater.
	In regards to claim 7, 11,271,055 B2 (claim 6) discloses wherein buffer layers are arranged between the first semiconductor layer and the first blocking layer and between the first blocking layer and the substrate, respectively.
	In regards to claim 8, 11,271,055 B2 (claim 7) discloses wherein the first pixel comprises second semiconductor layer, and wherein a second blocking layer is arranged between the sensor and the second semiconductor layer to cover the second semiconductor layer.
	In regards to claim 9, 11,271,055 B2 (claim 8) discloses wherein the first pixel further comprises an organic light-emitting diode connected to the second semiconductor layer.
	In regards to claim 10, 11,271,055 B2 (claim 9) discloses wherein the signal comprises an optical signal and a sound signal.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 23, 2022